Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication Nos. 2007/0281311 and 2014/0272965, as combined) detail a biological imaging method/device including a liquid flow channel including an imaging range at a predetermined position through which a liquid biological sample containing first and second (larger) types of particles flow and in which images of the biological sample are taken, a pump causing the biological sample (introduced from a container into the liquid flow channel) to flow in a forward direction from an upstream side toward a downstream side, a pump controller causing the pump to perform a first operation that causes the sample to flow forward and a second operation that causes the sample to flow in the reverse operation, and an imaging unit to take images of the particles in the biological sample within the imaging range after the particles are precipitated at a bottom of the flow channel, following the second operation. Such prior art does not describe, however, that the pump controller causes the pump to perform a first operation that causes the sample to flow forward until the biological sample reaches a first position upstream relative to the imaging range, a second operation that causes the sample to flow in the reverse operation, and a third operation that causes the biological sample to flow in the forward direction until the biological sample is within the imaging range – thereafter, after a predetermined amount of time, images of the particles are taken. In other words, it does not describe:
… 
a pump controller configured to cause the pump to perform a first operation of causing the biological sample introduced into the liquid flow channel to flow in the forward direction until the biological sample reaches a first position that is upstream relative to the imaging range, a second operation of causing the biological sample to flow in the reverse direction, and a third operation of causing the biological sample to flow in the forward direction until the biological sample is within the imaging range; and
an imaging unit configured to take, within the imaging range, images of the particles contained in the biological sample after the particles are precipitated at a bottom of the liquid flow channel after a predetermined amount of time following the third operation, wherein both the first type of particles and the second type of particles remain together in the liquid flow channel.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-2 and 4-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/LINDSAY J UHL/Examiner, Art Unit 2481